       Case 4:16-cv-00192-JAS Document 270 Filed 04/01/19 Page 1 of 5



 1 Robert B. Zelms, Arizona Bar No. 018956
      rbz@manningllp.com
 2 Nishan J. Wilde, Arizona Bar No. 031447
      njw@manningllp.com
 3 MANNING & KASS
     ELLROD, RAMIREZ, TRESTER LLP
 4 3636 North Central Avenue, 11th Floor
     Phoenix, Arizona 85012
 5 Telephone: (602) 313-5472

 6 Attorneys for Third Party Defendant Girard
     Insurance Services, Inc., Ira Lee Girard and
 7 Mary Ann Girard

 8                      IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE DISTRICT OF ARIZONA
10 Wilshire Insurance Company,                          Case No. 4:16-CV-00192-JAS
11                Plaintiff,
                                                        GIRARD INSURANCE RESPONSE TO
12           v.                                         YAGER/LOPEZ MOTION IN LIMINE
                                                        NO. 2: TELEPHONE RECORDS
13 Patrick Yager and Javier Lopez,

14                Defendants.
                                                        The Honorable James Soto
15 Patrick Yager and Javier Lopez,
                                                        (ORAL ARGUMENT REQUESTED)
16                Counter-Plaintiffs,
17           v.
18 Wilshire Insurance Company; ABC
     Companies 1-10; XYZ Corporations 1-10;
19 and ABC Partnerships 1-10,

20                Counter-Defendants.
21 Patrick Yager,

22                Third Party Plaintiff,
23           v.
24 Girard Insurance Services, Inc.; Ira Lee
     Girard and Mary Ann Girard; Jane and
25 John Doe Girard; John and Jane Does 1-
     10; ABC Companies 1-10; XYZ
26 Corporations 1-10; and ABC Partnerships
     1-10,
27
                  Third Party Defendants.
28

                                                    1
       Case 4:16-cv-00192-JAS Document 270 Filed 04/01/19 Page 2 of 5



 1         Girard Insurance Services, LLC (“Girard Insurance”), by and through undersigned
 2 counsel, hereby files this Response to Defendant Yager and Lopez’s No. 2 [255] Motion in

 3 Limine regarding Telephone Records. Mr. Yager’s Motion confuses conclusive evidence with

 4 relevant evidence. He argues that the phone records do not 100% conclusively prove or

 5 disprove that Mr. Lopez called Girard Insurance, so the phone records should be excluded

 6 altogether. This is a fundamental misunderstanding of Rule 401. Evidence is relevant if “it has

 7 any tendency to make a fact more or less probable than it would be without the evidence.”

 8 See Fed. R. Evid. 401. In this case, Mr. Lopez claims he called Girard Insurance three (3)

 9 times prior to the November 2014 accident. The telephone records show that there were no

10 phone calls made from Mr. Lopez’s personal cell phone to Girard Insurance’s business

11 number from March 2014 to November 2014. This undoubtedly has a tendency to make it

12 more probable that Mr. Lopez did not call Girard Insurance. Mr. Yager is more than welcome

13 to provide the jury with countervailing evidence. But the jury is entitled to weigh relevant

14 evidence and determine the credibility of witness testimony in light of such evidence.

15              MEMORANDUM OF LAWS AND POINTS OF AUTHORITIES
16         A.    The Telephone Records are relevant to the lawsuit.
17         Mr. Lopez has claimed that he made at least three (3) calls to Girard Insurance prior to
18 the November 2014 accident [See Exhibit A, Deposition of Javier Lopez at p. 26:4-21.] Mr.
19 Lopez’s personal phone is (520) 270-7379. [Id. at p. 76:20-24.] Girard Insurance’s business

20 number is (520) 628-7888. [See Exhibit B, Deposition of Jackie Canez at pp. 26:24-27:3.]

21 The phone records show no calls from Mr. Lopez’s personal phone to Girard Insurance’s

22 business number from March 2014 to November 2014. [See Exhibit C, AT&T Phone Records

23 (AT&T COMPLIANCE CENTER 1-62).] The phone records indisputably meet the definition

24 of relevant evidence. Because Mr. Lopez did not make any calls from his personal phone to

25 Girard Insurance’s business number, this is relevant evidence – even if not conclusive

26 evidence – that Mr. Lopez did not call Girard Insurance. Therefore, the jury is entitled to be

27 presented with this evidence at trial.

28

                                                  2
        Case 4:16-cv-00192-JAS Document 270 Filed 04/01/19 Page 3 of 5



 1          B.     Mr. Yager is more than welcome to present countervailing evidence to
                   the telephone records, but that does not mean relevance evidence must
 2
                   be excluded.
 3
            Mr. Yager is more than welcome to present evidence to the jury in order to counteract
 4
     the telephone records. Mr. Yager’s Motion makes clear that he intends to do so.
 5
            First, Mr. Yager intends to offer evidence that Ms. Dortch spoke to Mr. Lopez on two
 6
     occasions in November 2014, and therefore, the phone records must be incomplete. [Motion at
 7
     pp. 2-3.] Mr. Yager's proposed evidence is not conclusive. Ms. Dortch testified that she does
 8
     not remember when she spoke to Mr. Lopez. [See Exhibit D, Deposition of Francine Dortch
 9
     at pp. 58:7-10; 61:4-13.] It could have been after November 2014. According to Mr. Yager’s
10
     position, this evidence cannot be heard by the jury because it is not conclusive. However, that
11
     is not how admission of evidence works. The jury is allowed to hear all relevant evidence and
12
     weigh it against other relevant evidence.
13
            Second, Mr. Yager intends to present evidence that Mr. Lopez spoke with Ms. Dortch
14
     on Mr. Pastor’s phone. [Motion at pp. 2-3.]. This is a highly unbelievable statement. Mr.
15
     Lopez had his own personal cell phone and would not need to use Mr. Pastor’s cell phone to
16
     call Ms. Dortch even once, let alone on three different occasions. It is simply unbelievable that
17
     each time Mr. Lopez called Ms. Dortch that he used Mr. Pastor’s phone – especially when Mr.
18
     Lopez has provided zero documented evidence to support this claim. It is more credible that
19
     Mr. Lopez uses his own phone to make personal calls. The phone records show that no calls
20
     were made from his personal phone to Girard’s business number. Mr. Lopez’s testimony is,
21
     therefore, far from conclusive. Does that mean he is not entitled to present it to the jury? Of
22
     course not. The jury should be able to hear Mr. Lopez’s testimony and weigh it against all
23
     other relevant evidence – including the telephone records.
24
            C.     The telephone records are not speculative.
25
            Mr. Yager next argues that the telephone records are speculative. [Motion at pp. 2-3.].
26
     Mr. Yager is dead wrong. Again, Mr. Lopez testified that he called Girard Insurance three
27
     times. [Exhibit A at p. 26:4-21.] The telephone records are from his personal phone to
28
     Girard’s business number. It is hypocritical for Mr. Yager to argue that Mr. Lopez is allowed
                                                    3
        Case 4:16-cv-00192-JAS Document 270 Filed 04/01/19 Page 4 of 5



 1 to testify that he called Girard Insurance three times without any documented evidence

 2 whatsoever, but that Girard Insurance cannot use documented evidence. What is more

 3 speculative? That Mr. Lopez made three calls to Girard Insurance on Pastor's phone or that

 4 Mr. Lopez did not make any phone calls from his personal phone to Girard Insurance’s

 5 business number? The former is wholly supported by documented evidence. The latter is

 6 verified by documented evidence. Again, if Mr. Yager wants to present countervailing

 7 evidence against the telephone records, that is perfectly fine. However, the jury is entitled to

 8 hear all relevant evidence and make its decision based on all relevant evidence.

 9          D.      Ms. Canez testified that Girard has four separate lines, not four
                    separate phone numbers.
10
            Mr. Yager next argues that Ms. Canez testified that Girard Insurance has four different
11
     phone numbers, and therefore, the telephone records are not conclusive evidence that Mr.
12
     Lopez did not make any calls. Mr. Yager’s argument fails for two reasons. First, again, just
13
     because a piece of evidence is not 100% conclusive does not mean that the evidence is not
14
     relevant. The telephone records are indisputably relevant to whether Mr. Lopez made phone
15
     calls to Girard Insurance. Second, Ms. Canez testified that Girard Insurance has four different
16
     lines that roll over from one phone number – (520) 628-7888. [Exhibit B at pp. 26:24-27:3.]
17
            E.      The telephone records do not lack foundation and are not hearsay.
18
            Mr. Yager lastly argues that the telephone records lack foundation and are hearsay. Mr.
19
     Yager is incorrect. Mr. Lopez is listed as a witness. He will be able to lay foundation for the
20
     telephone records by confirming his phone number. Ms. Dortch, Ms. Canez and Ira Girard are
21
     also listed as witnesses. They will be able to lay foundation for the telephone records by
22
     confirming Girard Insurance’s phone number. As related to hearsay, the telephone records are
23
     kept within the normal course of business by AT&T, and therefore, they fall into one of the
24
     hearsay exceptions. See Fed. R. Evid. 803(6).
25
                                            CONCLUSION
26
                 Mr. Yager is attempting to exclude a relevant piece of evidence based on the ill-
27
     conceived notion that just because a piece of evidence is not conclusive, it must be
28

                                                   4
        Case 4:16-cv-00192-JAS Document 270 Filed 04/01/19 Page 5 of 5



 1 inadmissible. This is simply incorrect. If that were the standard for admissible evidence,

 2 virtually no evidence would be admissible, as virtually no evidence is 100% conclusive. The

 3 jury is entitled to hear and weigh all relevant evidence when rendering a verdict, including the

 4 telephone records. For this reason, the Court should deny Mr. Yager’s Motion in Limine

 5 regarding the telephone records.

 6

 7 RESPECTFULLY SUBMITTED this 1st day of April, 2019.

 8                                           MANNING & KASS
 9                                           ELLROD, RAMIREZ, TRESTER LLP

10                                           By:          s/ Nishan J. Wilde
                                                   Robert B. Zelms
11
                                                   Nishan J. Wilde
12                                                 Attorneys for Girard Insurance Services, Inc.;
                                                   Ira Lee Girard and Mary Ann Girard
13

14
                                   CERTIFICATE OF SERVICE
15
            I hereby certify that on this 1st day of April 2019, I electronically transmitted the
16
     attached document to the Clerk's Office using the CM/ECF system for filing and for
17
     transmittal of Notice of Electronic Filing to the following CM/ECF registrants:
18
      Jerald R. Wilson
19    Miniat & Wilson, LPC
      550 W. Ina Rd, Suite 101
20    Tucson, Arizona 85704
      Jerwil@dakotacom.net
21    Attorneys for Defendants/Counter-
      Plaintiffs/Third Party Plaintiff Patrick
22    Yager and Javier Lopez
23
     By s/ Diana Drake
24

25

26

27

28

                                                    5
